                                                Case 5:19-cv-05537-BLF Document 26 Filed 01/02/20 Page 1 of 6




                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                            SAN JOSE DIVISION

                                   6

                                   7                                                           Case No. 19-cv-05537-BLF
                                   8                                                           ORDER GRANTING GOOGLE LLC’S
                                                                                               MOTION TO DISMISS FIRST
                                   9       GREGORY ACKERS,                                     AMENDED COMPLAINT, DENYING
                                                                                               PLAINTIFF’S MOTION TO REMAND,
                                  10                       Plaintiff,                          TERMINATING PLAINTIFF’S
                                                                                               MOTION FOR SUMMARY
                                  11                 v.                                        JUDGMENT, AND DISMISSING THE
                                                                                               FIRST AMENDED COMPLAINT
                                  12       GOOGLE LLC, et al.,                                 WITHOUT PREJUDICE
Northern District of California
 United States District Court




                                  13                       Defendants.                         [Re: ECF 6, 9, 16]
                                  14              Before the Court are three motions: (1) Plaintiff Gregory Ackers’s Motion to Remand, see
                                  15   ECF 6; (2) Defendant Google LLC’s Motion to Dismiss Plaintiff’s First Amended Complaint, see
                                  16   ECF 9; and (3) Plaintiff’s Motion for Summary Judgment, see ECF 16. The Court finds that the
                                  17   matters are suitable for disposition without oral argument and VACATES the hearing set on
                                  18   February 20, 2020. For the reasons stated below, the Court DENIES Plaintiff’s Motion to
                                  19   Remand, GRANTS Defendant Google LLC’s Motion to Dismiss Plaintiff’s First Amended
                                  20   Complaint and DISMISSES WITHOUT PREJUDICE the First Amended Complaint, and
                                  21   TERMINATES Plaintiff’s Motion for Summary Judgment.
                                  22       I.     BACKGROUND
                                  23              Plaintiff Gregory Ackers, proceeding pro se, filed this putative class action in the Santa
                                  24   Clara County Superior Court on June 14, 2019, against Defendants Google LLC (“Google”) and
                                  25   Sundar Pichai.1 See Not. of Removal, Ex. A (“Compl.”), ECF 1-1. On August 19, 2019, Plaintiff
                                  26   filed his First Amended Complaint.2 See Not. of Removal, Ex. B (“FAC”), ECF 1-2. Plaintiff has
                                  27
                                       1
                                  28       Defendant Sundar Pichai has not been served and has not made an appearance in this case.
                                       2
                                           Google argues it was not adequately served with the First Amended Complaint (“FAC”) because
                                          Case 5:19-cv-05537-BLF Document 26 Filed 01/02/20 Page 2 of 6




                                   1   an email account with Google (a “Gmail account”) and alleges that Google and Pichai “have

                                   2   employed ANTI-COMPETITION in order to diminish incentives of vertical-websites that invest

                                   3   in [and] develop innovative content.” FAC at 1-2. Based on their actions, Plaintiff alleges seven

                                   4   causes of action for: (1) “exclusionary course of conduct” in violation of California’s Cartwright

                                   5   Act, Cal. Bus. & Prof. Code §§ 16700-16770; (2) illicit agreements in restraint of trade in

                                   6   violation of Section 5 of the Sherman Act, 15 U.S.C. §1 et seq.; (3) monopolization in violation of

                                   7   the Federal Trade Commission Act (the “FTC Act”), 15 U.S.C. § 45; (4) discrimination of prices

                                   8   between different purchasers of commodities in violation of California’s Cartwright Act and

                                   9   “attempt[ing] to re-configure the High Performance Computing Act of 1991” in violation of 15

                                  10   U.S.C. §§ 81 and 100; (5) violating California’s Unfair Competition Law (the “UCL”), Cal. Bus.

                                  11   & Prof. Code § 17200, et seq.; (6) racketeering in violation of Cal. Penal Code § 186.2(21); and

                                  12   (7) wire fraud in violation of 18 U.S.C. § 1343. FAC at 4-6.
Northern District of California
 United States District Court




                                  13          Google removed the action to federal court on September 3, 2019, under 28 U.S.C. § 1331.

                                  14   See Not. of Removal ¶ 5, ECF 1. On September 9, 2019, Plaintiff moved to remand the case to

                                  15   state court. See Mot. to Remand, ECF 6. Google opposes. See Opp. to Mot. Remand (“Remand

                                  16   Opp.”), ECF 11. On September 10, 2019, Google moved to dismiss the FAC, arguing that (1)

                                  17   Plaintiff does not have standing and so the FAC should be dismissed under Federal Rule of Civil

                                  18   Procedure 12(b)(1); (2) the FAC does not comply with Federal Rule of Civil Procedure 8; and (3)

                                  19   the FAC fails to state a claim under Federal Rule of Civil Procedure 12(b)(6). Mot. to Dismiss

                                  20   (“MTD”) at 4-13, ECF 9. Plaintiff opposes. Opp. to MTD (“MTD Opp.”), ECF 21.

                                  21          On October 7, 2019, Plaintiff filed a motion for summary judgment as to his claim under

                                  22   the FTC Act and for a breach of contract claim (which was not pled in the FAC). Mot. for Summ.

                                  23   J. (“MSJ”), ECF 16. Google opposes, arguing that (1) the motion is premature and not supported

                                  24   by evidence because no discovery has been taken; (2) there is no private right of action under the

                                  25   FTC Act; (3) Plaintiff may not introduce a breach of contract claim in a summary judgment

                                  26
                                  27   Plaintiff emailed the FAC to Google, which Google argues does not constitute valid service under
                                       California law. MTD at 4 n.2. The Court need not address this service of process issue as Google
                                  28   treats the FAC as the operative complaint and Google has waived any objection by failing to raise
                                       such a defense in the present motion. See MTD at 4 n.2; Fed. R. Civ. P. 12(h)(1)(A).
                                                                                       2
                                              Case 5:19-cv-05537-BLF Document 26 Filed 01/02/20 Page 3 of 6




                                   1   motion; and (4) Plaintiff’s reliance on a 2012 Report by the Federal Trade Commission (the

                                   2   “FTC”) is time barred and improper. Opp. to MSJ (“MSJ Opp.”), at 2-6, ECF 16.

                                   3    II.     DISCUSSION
                                   4            A.   Motion to Remand
                                   5            Plaintiff moves to remand the case because he alleges that the California Superior Court

                                   6   has “original, exclusive, [and] subject matter jurisdiction” because of his claims under California’s

                                   7   Cartwright Act and the UCL. Mot. to Remand at 1 (emphasis omitted). Google opposes, arguing

                                   8   that the Court has original jurisdiction over the federal claims and supplemental jurisdiction over

                                   9   the state law claims. Remand Opp. at 2-4.

                                  10            Except as otherwise provided by Congress, “any civil action brought in a State court of

                                  11   which the district courts of the United States have original jurisdiction, may be removed by the

                                  12   defendant . . . , to the district court of the United States for the district and division embracing the
Northern District of California
 United States District Court




                                  13   place where such action is pending.” 28 U.S.C. § 1441(a). And “district courts shall have original

                                  14   jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

                                  15   States.” 28 U.S.C. § 1331. In any civil action in which a district court has original jurisdiction,

                                  16   the court “shall have supplemental jurisdiction over all other claims that are so related to claims in

                                  17   the action within such original jurisdiction that they form part of the same case or controversy

                                  18   under Article III of the United States Constitution.” 28 U.S.C. § 1367(a). “Nonfederal claims are

                                  19   part of the same ‘case’ as federal claims when they derive from a common nucleus of operative

                                  20   fact and are such that a plaintiff would ordinarily be expected to try them in one judicial

                                  21   proceeding.” Trs. of Constr. Indus. & Laborers Health & Welfare Tr. v. Desert Valley Landscape

                                  22   & Maint., Inc., 333 F.3d 923, 925 (9th Cir. 2003) (internal quotation marks omitted).

                                  23            Here, Plaintiff’s second, third, and seventh causes of action are brought under the laws of

                                  24   the United States – that is, the Sherman Act, the FTC Act, 15 U.S.C. §§ 81 and 100, and 18 U.S.C.

                                  25   § 1343. FAC at 5-6. Therefore, the Court has original jurisdiction over these claims. In addition,

                                  26   the Court has supplemental jurisdiction over Plaintiff’s state law claims because Plaintiff’s state

                                  27   law claims are based on the same “common nucleus of operative fact” as his federal claims.

                                  28   Indeed, Plaintiff uses the same set of facts for all of his claims and alleges that Google used unfair
                                                                                           3
                                           Case 5:19-cv-05537-BLF Document 26 Filed 01/02/20 Page 4 of 6




                                   1   methods of competition in violation of “Cartwright, Clayton . . . , FTC [and] Sherman,

                                   2   simultaneously.” FAC at 2-4 (emphasis omitted).

                                   3          Accordingly, removal was proper, and the Court DENIES Plaintiff’s Motion to Remand.

                                   4          B.     Motion to Dismiss
                                   5          Google moves to dismiss the FAC for lack of standing under Federal Rule of Civil

                                   6   Procedure 12(b)(1); failure to comply with Federal Rule of Civil Procedure 8; and failure to state a

                                   7   claim under Federal Rule of Civil Procedure 12(b)(6). Because the Court finds that Plaintiff lacks

                                   8   standing and the matter should be dismissed under Rule 12(b)(1), it need not address Google’s

                                   9   remaining arguments.

                                  10                i.   Applicable law
                                  11          “[L]ack of Article III standing requires dismissal for lack of subject matter jurisdiction

                                  12   under Federal Rule of Civil Procedure 12(b)(1).” Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2011). To establish standing, a plaintiff must demonstrate (1) an “injury in fact,” (2) that is

                                  14   fairly traceable to the defendant’s challenged conduct, and (3) likely to be redressed by a favorable

                                  15   judicial decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992). “To establish injury in

                                  16   fact, a plaintiff must show that he or she suffered an invasion of a legally protected interest that is

                                  17   concrete and particularized and actual or imminent, not conjectural or hypothetical.” Spokeo, Inc.

                                  18   v. Robins, 136 S. Ct. 1540, 1548 (2016) (internal quotation marks omitted). To be particularized,

                                  19   an injury “must affect the plaintiff in a personal and individual way,” and to be concrete, the injury

                                  20   must be real and not abstract. Id. (internal quotation marks omitted). Plaintiff has the burden of

                                  21   proof to establish standing “with the manner and degree of evidence required at the successive

                                  22   stages of the litigation” because these “are not mere pleading requirements but rather an

                                  23   indispensable part of the plaintiff’s case.” Lujan, 504 U.S. at 561.

                                  24               ii.   Plaintiff lacks Article III standing
                                  25          Google argues that Plaintiff lacks Article III standing because he fails to allege that he

                                  26   suffered an injury in fact that is fairly traceable to Google’s alleged wrongdoing. MTD at 4-5.

                                  27   Google argues that Plaintiff only states that he uses Google’s free email service and has failed to

                                  28   allege that he operates a rival website or paid money to Google. MTD at 5. Plaintiff opposes,
                                                                                          4
                                           Case 5:19-cv-05537-BLF Document 26 Filed 01/02/20 Page 5 of 6




                                   1   arguing that he pleads an injury because the FAC “was based[] verbatim[] on the 2012 FTC

                                   2   Competition Unit report on Google,” and because Plaintiff and the putative class “allege

                                   3   Google[’]s breach of contract as a means of redressing damages.” MTD Opp. at 1 (emphasis

                                   4   omitted).

                                   5          In reviewing the FAC, the Court is mindful that because Plaintiff is proceeding pro se, his

                                   6   submissions should be held “to less stringent standards than formal pleadings drafted by lawyers,”

                                   7   Hughes v. Rowe, 449 U.S. 5, 9 (1980), the Court has a duty to liberally construe his complaint, see

                                   8   Nordstrom v. Ryan, 762 F.3d 903, 920 n.20 (9th Cir. 2014), and the Court should afford him the

                                   9   “benefit of any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). Even construing the

                                  10   FAC liberally, however, Plaintiff fails to allege that he suffered a concrete injury in fact. Plaintiff

                                  11   has not alleged that Google’s allegedly anti-competitive conduct injured him. At most, Plaintiff

                                  12   makes general grievances about how Google’s allegedly anti-competitive conduct may have
Northern District of California
 United States District Court




                                  13   affected Google’s consumers or competitors. See FAC at 3. But, Plaintiff has neither alleged that

                                  14   he is a consumer or competitor of Google, nor alleged how Google harmed its consumers or

                                  15   competitors. While Plaintiff alleges that he is a “Google [s]ubscriber with a Gmail account,”

                                  16   Google’s email service is free and therefore Plaintiff is not a consumer simply because he has such

                                  17   an account. FAC at 2 (emphasis omitted); see MTD at 5. Moreover, general allegations are

                                  18   insufficient to allege standing as an injury must be “concrete and particularized and actual or

                                  19   imminent, not conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1548.

                                  20          Plaintiff argues that he has standing because the FAC is based on the FTC’s 2012

                                  21   Competition Unit report on Google. This is insufficient, however, to establishing standing

                                  22   because the report does not show how Plaintiff was injured by Google’s alleged conduct. See

                                  23   Fleck & Assocs., Inc. v. Phoenix, City of, an Arizona Mun. Corp., 471 F.3d 1100, 1104 (9th Cir.

                                  24   2006) (“A plaintiff seeking to invoke federal court jurisdiction must plead that he has suffered

                                  25   some cognizable injury to make the threshold showing of a case or controversy.”).

                                  26          Plaintiff, therefore, has failed to meet his burden of establishing standing.

                                  27               iii.   Conclusion
                                  28          Because the Court finds that Plaintiff fails to allege a basis for standing, it does not have
                                                                                          5
                                              Case 5:19-cv-05537-BLF Document 26 Filed 01/02/20 Page 6 of 6




                                   1   subject matter jurisdiction to hear this case and need not address whether Plaintiff complied with

                                   2   Rule 8 or adequately stated a claim under Rule 12(b)(6). Id. at 1102, 1106 (“Because [plaintiff]

                                   3   lacked standing . . . , the district court lacked subject matter jurisdiction and should have dismissed

                                   4   the complaint on that ground alone.”); accord Teen Rescue v. Becerra, No.

                                   5   219CV00457JAMEFB, 2019 WL 4511622, at *4 (E.D. Cal. Sept. 19, 2019). Accordingly, for the

                                   6   reasons set forth above, the Court GRANTS Google’s motion to dismiss and DISMISSES

                                   7   WITHOUT PREJUDICE the First Amended Complaint.

                                   8            C.   Motion to for Summary Judgment
                                   9            Plaintiff moves for summary judgment as to his third cause of action for violation of the

                                  10   FTC Act and for breach of contract, which is not a cause of action in the FAC. MSJ at 1. Google

                                  11   opposes, arguing that the motion for summary judgment does not address any dispositive issue and

                                  12   is premature because no discovery has been conducted. MSJ Opp. 2-3. In addition, Google
Northern District of California
 United States District Court




                                  13   argues that Plaintiff fails to provide “a single piece of evidence in support of his Motion,” there is

                                  14   no private right of action under the FTC Act, and Plaintiff cannot introduce a new cause of action

                                  15   in its motion. MSJ Opp. 3-6. Because the Court has granted Google’s motion to dismiss, the

                                  16   Court hereby TERMINATES this motion without prejudice.

                                  17   III.     CONCLUSION
                                  18            For the foregoing reasons, the Court (1) DENIES Plaintiff’s Motion to Remand; (2)

                                  19   GRANTS Google’s Motion to Dismiss and DISMISSES WITHOUT PREJUDICE the First

                                  20   Amended Complaint; and (3) TERMINATES Plaintiff’s Motion for Summary Judgment. If

                                  21   Plaintiff intends to file an amended complaint, he must do so by January 31, 2020. If Plaintiff

                                  22   elects not to file an amended complaint, the clerk of the Court is directed to close this case. Any

                                  23   amended complaint and other papers filed with the Court shall be doubled spaced and in 12-point

                                  24   font.

                                  25            IT IS SO ORDERED.

                                  26   Dated: January 2, 2020

                                  27                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  28                                                     United States District Judge
                                                                                          6
